Citation Nr: 0213236	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder, including depression.  

(The issues of entitlement to increased initial disability 
ratings for fibromyalgia and peripartum cardiomyopathy, as 
well as the issue of entitlement to service connection for a 
bilateral knee disorder, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board is undertaking additional development of the issues 
of entitlement to increased initial disability ratings for 
fibromyalgia and peripartum cardiomyopathy, as well as the 
issue of entitlement to service connection for a bilateral 
knee disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's and his representative's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

An acquired psychiatric disorder, including depression, is 
not related to the veteran's period of service or to any 
incident of service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
including depression, is not warranted in this case because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate her claim by means of the discussions in the 
July 2000 rating decision, and in the October 2000 statement 
of the case.  She was specifically notified of the newly 
enacted requirements of the VCAA in the April 2002 
supplemental statements of the case.  In that document, she 
was informed of VA's duties under the VCAA and she was told 
she needed to provide evidence of claimed disabilities, and 
that VA would help her obtain evidence if VA was told of the 
existence of the evidence.  Therefore, VA has no outstanding 
duty to inform her that any additional information or 
evidence is needed.  

The veteran had been scheduled for and attended VA 
examination with regard to the instant claim.  The report is 
of record and contains an opinion.  The veteran's treatment 
records have been obtained.  The veteran has been informed of 
all pertinent laws and regulations through the statement of 
the case and the Board notes that the veteran has been 
provided notice and assistance as required in the VCAA.  No 
further assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
these matters, including development for a medical opinion, 
is not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2002).  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Certain diseases, including psychosis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The veteran contends, in essence, that she is entitled to 
service connection for depression which began in service.  
However, a review of the record shows no current diagnosis of 
an acquired psychiatric disorder including no diagnosis of 
depression.  As there is no current disability, and as will 
be explained in further detail below, the Board finds that 
the preponderance of the evidence is against the claim, and 
that it must be denied.  

Initially, the Board notes that there is no evidence of a 
psychosis, so the veteran is not entitled to service 
connection for such a condition as set forth in 38 C.F.R. 
§ 3.307, 3.309.  Service medical records do contain acute 
complaints of depression but no diagnosis.  However, VA 
psychiatric examination report dated in January 2000 contains 
a multi-axial diagnosis of no diagnosis, Axis I.  

Private treatment records from Ford Health System show the 
veteran reported no history of ever seeing a psychiatrist as 
of April 2000.  At that time, the finding was neurosis 
related to claimed financial and reported health problems.  

An expert opinion was obtained by VA in August 2001.  That 
psychiatrist reported there was no compelling evidence of 
depression or any other psychiatric condition.  

The Board notes that there are no relevant post service 
findings of acquired psychiatric disorder or depression and 
also that the service medical records were negative for 
actual diagnosis or findings relevant to depression or an 
acquired psychiatric disorder.  The only evidence of a 
current disability such as depression or an acquired 
psychiatric disorder is the veteran's contentions.  The 
actual medical evidence is against the claim.  While the 
veteran is competent to describe the symptoms that she 
experienced, her statements are without significant probative 
value in regard to the issues at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the veteran's personal 
belief that she has a current disability such as depression 
or an acquired psychiatric disorder and that a relationship 
exists between the disability and her service cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
In the absence of medical evidence establishing a 
relationship between a current acquired psychiatric disorder 
or depression, and service, the preponderance of the evidence 
is against the claim of service connection for such 
disabilities.  The benefit of the doubt has been considered, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the issue.  That 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for an acquired psychiatric disorder, 
including depression, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

